Order unanimously affirmed without costs. Memorandum: Family Court’s determination that respondent permanently neglected her child is supported by clear and convincing evidence. The record establishes that, despite petitioner’s diligent efforts to encourage and strengthen the parental relationship, respondent failed substantially and continuously to maintain contact with or plan for the future of the children (see, Social Services Law § 384-b [7] [a]). Clear and convincing evidence also supports the court’s determination that respondent abandoned the child. Abandonment occurs when the parent “evinces an intent to forego his or her parental rights and obligations as manifested by his or her failure to visit the child and communicate with the child or agency, although able to do so and not prevented or discouraged from doing so by the agency” (Social Services Law § 384-b [5] [a]). Respondent’s “sporadic and insubstantial contacts” with petitioner during the six-month period immediately prior to the filing of the petition are insufficient to preclude a finding of abandonment (Matter of Candice K., 245 AD2d 821, 822; see, Matter of Nahiem G., 241 AD2d 632, 633). Finally, the record supports the court’s determination that termination of respondent’s rights and transfer of the custody and guardianship of the child to petitioner is in the child’s best interests (see, Matter of Star Leslie W., 63 NY2d 136, 147-148). (Appeal from Order of Ontario County Family Court, Harvey, J. — Terminate Parental Rights.) Present — Pigott, Jr., P. J., Green, Hayes and Hurlbutt, JJ.